DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered.

Applicant has amended the claims.  In order to address these new limitations additional prior art is added and the rejections have been modified.  Please see the rejections that follow.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-7, 12, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7, 8, and 9 of U.S. Patent No. 10,972,930 and further in view of Jiang (2017/0238330).

Claim 1 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,972,930.  Claim 2 of U.S. Patent No. 10,972,930 does not disclose actively determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system.  However, Jiang does disclose determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and (See Jiang fig. 4, para. 71, 72; measuring each carrier and sending report of the RSSI (e.g. transmitting quality of RS) to network; and a carrier is chosen based upon the report)  wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system.  (See Jiang para. 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Claim 2 of U.S. Patent No. 10,972,930 to include the teaching of actively determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system of Jiang with the motivation being to maximize limited wireless resources by choosing the best resource to use and further to minimize interference and further to increase data throughput and reduce delay/jitter and to provide compatibility with the 3GPP suite of standards and further to utilize the latest technology which may improve bandwidth and further to maximize limited wireless resources and further to meet customer demands.  This is an obvious variant.

Claim 5 of the instant Applicant conflicts with claim 5 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claim 6 of the instant Applicant conflicts with claim 2 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claim 7 of the instant Applicant conflicts with claim 4 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claim 12 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,972,930.  Claim 7 of U.S. Patent No. 10,972,930 does not disclose actively determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system.  However, Jiang does disclose determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and (See Jiang fig. 4, para. 71, 72; measuring each carrier and sending report of the RSSI (e.g. transmitting quality of RS) to network; and a carrier is chosen based upon the report)  wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system.  (See Jiang para. 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Claim 7 of U.S. Patent No. 10,972,930 to include the teaching of actively determining the target carrier from the second carriers of the cell according to a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell; and wherein the first carrier is a carrier in a Long Term Evolution (LTE) system, and the second carriers are carriers in a 5th-Generation (5G) system of Jiang with the motivation being to maximize limited wireless resources by choosing the best resource to use and further to minimize interference and further to increase data throughput and reduce delay/jitter and to provide compatibility with the 3GPP suite of standards and further to utilize the latest technology which may improve bandwidth and further to maximize limited wireless resources and further to meet customer demands.  This is an obvious variant.

Claim 16 of the instant Applicant conflicts with claim 8 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claim 17 of the instant Applicant conflicts with claim 7 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claim 18 of the instant Applicant conflicts with claim 9 of U.S. Patent No. 10,972,930.  This is an obvious variant.

Claims 19, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of U.S. Patent No. 10,972,930 and further in view of Jiang (2017/0238330) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Claim 19 conflicts with claim 2 of U.S. Patent No. 10,972,930.  Claim 2 of U.S. Patent No. 10,972,930 does not disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Claim 2 of U.S. Patent No. 10,972,930 does not disclose does not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.
Claim 21 conflicts with claim 7 of U.S. Patent No. 10,972,930.  Claim 2 of U.S. Patent No. 10,972,930 does not disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Claim 7 of U.S. Patent No. 10,972,930 does not disclose does not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.

Claims 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of U.S. Patent No. 10,972,930 and further in view of Jiang (2017/0238330) and further in view of Amuru (2017/0290048).

Claim 20 of the instant Application conflicts with claim 2 of U.S. Patent No. 10,972,930.  Claim 2 of U.S. Patent No. 10,972,930 does not disclose wherein the second carriers are located on frequency bands above 6GHz.  However, Amuru does disclose wherein the second carriers are located on frequency bands above 6GHz.  (See Amuru para. 5; 5G operate above 6GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein the second carriers are located on frequency bands above 6GHz of Amuru with the motivation being to conform to the 3GPP suite of standards and further to maximize limited wireless resources and further to increase bandwidth and throughput.  This is an obvious variant.

Claim 22 of the instant Application conflicts with claim 7 of U.S. Patent No. 10,972,930.  Claim 22 of U.S. Patent No. 10,972,930 does not disclose wherein the second carriers are located on frequency bands above 6GHz.  However, Amuru does disclose wherein the second carriers are located on frequency bands above 6GHz.  (See Amuru para. 5; 5G operate above 6GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method to include the teaching of wherein the second carriers are located on frequency bands above 6GHz of Amuru with the motivation being to conform to the 3GPP suite of standards and further to maximize limited wireless resources and further to increase bandwidth and throughput.  This is an obvious variant.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 19, 20, 12, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, 5-7, and 19-20, claim 1 recites ‘…actively determining, by the terminal, the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell…’  The specification does not state that the UE actively determines the carrier by transmitting quality RS, etc.  Rather the specification disclose two different embodiments.  (See Published spec para. 76-81) One in which the base station determines the carriers based upon transmission quality sent by UE and another in which the UE determines without sending to the base station.  That is, Applicant is mixing and matching different portions of the specification to come up with something that was not disclosed as an embodiment.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In other words, these limitations are new matter.  Claims 5-7, and 19-20 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 12, 16-18, and 21-22, claim 12 recites ‘…actively determining  the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell…’  The specification does not state that the UE actively determines the carrier by transmitting quality RS, etc.  Rather the specification disclose two different embodiments.  (See Published spec para. 76-81) One in which the base station determines the carriers based upon transmission quality sent by UE and another in which the UE determines without sending to the base station.  That is, Applicant is mixing and matching different portions of the specification to come up with something that was not disclosed as an embodiment.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In other words, these limitations are new matter.  Claims 16-18, and 21-22 do not cure the deficiencies of claim 12 and are rejected for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 19, 20, 12, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 5-7, and 19-20, claim 1 recites ‘…actively determining, by the terminal, the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell…’  The specification does not state that the UE actively determines the carrier by transmitting quality RS, etc.  Rather the specification disclose two different embodiments.  (See Published spec para. 76-81) One in which the base station determines the carriers based upon transmission quality sent by UE and another in which the UE determines without sending to the base station.  That is, Applicant is mixing and matching different portions of the specification to come up with something that was not disclosed as an embodiment.  In other words, it is not clear what Applicant is attempting to claim in view of what is in the specification.  Claims 5-7, and 19-20 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 12, 16-18, and 21-22, claim 12 recites ‘…actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell…’  The specification does not state that the UE actively determines the carrier by transmitting quality RS, etc.  Rather the specification disclose two different embodiments.  (See Published spec para. 76-81) One in which the base station determines the carriers based upon transmission quality sent by UE and another in which the UE determines without sending to the base station.  That is, Applicant is mixing and matching different portions of the specification to come up with something that was not disclosed as an embodiment.  In other words, it is not clear what Applicant is attempting to claim in view of what is in the specification.  Claims 16-18, and 21-22 do not cure the deficiencies of claim 12 and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330).

Regarding claim 1, Fujishiro discloses a method for wireless communication, comprising: 
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, and a frequency band where the first carrier is located being is different from frequency bands where the second carrier are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring, by the terminal, the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining, by the terminal, a target carrier from the second carrier of the cell; (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier)) 
communicating, by the terminal, with a base station through the target carrier. (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).
Fujishiro in view of Konno do not explicitly disclose wherein actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell.  However, Jiang does disclose actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell.  (See Jiang fig. 4, para. 71, 72; measuring each carrier and sending report of the RSSI (e.g. transmitting quality of RS) to network; and a carrier is chosen based upon the report)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell of Jiang with the motivation being to maximize limited wireless resources by choosing the best resource to use and further to minimize interference and further to increase data throughput and reduce delay/jitter.
Fujishiro in view of Konno do not explicitly disclose using LTE and 5G.  However, Jiang does disclose using LTE and 5G.  (See Jiang para. 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of using LTE and 5G of Jiang with the motivation being to provide compatibility with the 3GPP suite of standards and further to utilize the latest technology which may improve bandwidth and further to maximize limited wireless resources and further to meet customer demands.

Regarding claim 6, Fujishiro in view of Konno in view of Jiang discloses the method of claim 1.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 7, Fujishiro in view of Konno in view of Jiang discloses the method of claim 1, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell. (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of and further in view of Wei (2013/0034018).

Regarding claim 5, Fujishiro in view of Konno in view of Jiang discloses the method of claim 1.  Fujishiro in view of Konno in view of Jiang do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Regarding claim 19, Fujishiro in view of Konno in view of Jiang discloses the method of claim 1.  
Fujishiro in view of Konno in view of Jiang does not explicitly disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Fujishiro in view of Konno in view of Jiang in view of Kim do not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang in view of Kim to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of Amuru (2017/0290048).

Regarding claim 20, Fujishiro in view of Konno in view of Jiang discloses the method of claim 1.  Fujishiro in view of Konno in view of Jiang do not explicitly disclose wherein the second carriers are located on frequency bands above 6GHz.  However, Amuru does disclose wherein the second carriers are located on frequency bands above 6GHz.  (See Amuru para. 5; 5G operate above 6GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of wherein the second carriers are located on frequency bands above 6GHz of Amuru with the motivation being to conform to the 3GPP suite of standards and further to maximize limited wireless resources and further to increase bandwidth and throughput.


Claims 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330).

Regarding claim 12, Fujishiro discloses a device for wireless communication, comprising: a memory and a processor, the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising: (See Fujishiro fig. 2; UE has a processor executing an algorithm stored in memory)
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, and a frequency band where the first carrier is located being is different from frequency bands where the second carrier are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining a target carrier from the second carrier of the cell; (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier)) 
communicating with a base station through the target carrier. (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).
Fujishiro in view of Konno do not explicitly disclose wherein actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell.  However, Jiang does disclose actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell.  (See Jiang fig. 4, para. 71, 72; measuring each carrier and sending report of the RSSI (e.g. transmitting quality of RS) to network; and a carrier is chosen based upon the report)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of actively determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell, and a transmitting quality of a Reference Signal (RS) or a threshold of a reference signal transmitted power on each of the second carriers of the cell of Jiang with the motivation being to maximize limited wireless resources by choosing the best resource to use and further to minimize interference and further to increase data throughput and reduce delay/jitter.
Fujishiro in view of Konno do not explicitly disclose using LTE and 5G.  However, Jiang does disclose using LTE and 5G.  (See Jiang para. 2)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of using LTE and 5G of Jiang with the motivation being to provide compatibility with the 3GPP suite of standards and further to utilize the latest technology which may improve bandwidth and further to maximize limited wireless resources and further to meet customer demands.

Regarding claim 17, Fujishiro in view of Konno in view of Jiang discloses the device of claim 12.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 18, Fujishiro in view of Konno in view of Jiang discloses the device of claim 12, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell. (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of and further in view of Wei (2013/0034018).

Regarding claim 16, Fujishiro in view of Konno in view of Jiang discloses the device of claim 12.  Fujishiro in view of Konno in view of Jiang do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Regarding claim 21, Fujishiro in view of Konno in view of Jiang discloses the device of claim 12.  Fujishiro in view of Konno in view of Jiang does not explicitly disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Fujishiro in view of Konno in view of Jiang in view of Kim do not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang in view of Kim to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Jiang (2017/0238330) and further in view of Amuru (2017/0290048).

Regarding claim 22, Fujishiro in view of Konno in view of Jiang discloses the device of claim 12.  Fujishiro in view of Konno in view of Jiang do not explicitly disclose wherein the second carriers are located on frequency bands above 6GHz.  However, Amuru does disclose wherein the second carriers are located on frequency bands above 6GHz.  (See Amuru para. 5; 5G operate above 6GHz)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Jiang to include the teaching of wherein the second carriers are located on frequency bands above 6GHz of Amuru with the motivation being to conform to the 3GPP suite of standards and further to maximize limited wireless resources and further to increase bandwidth and throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/           Primary Examiner, Art Unit 2461